Case 6:19-cv-00936-GAP-GJK Document 66 Filed 09/08/20 Page 1 of 2 PageID 467




                           UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                      ORLANDO DIVISION

   DAVID GEE,

                         Plaintiff,

   v.                                                          Case No: 6:19-cv-936-Orl-31GJK

   SEAN MCDEVITT,

                         Defendant.


                                              ORDER
          This cause comes before the Court on the Renewed Motion for Summary Judgment

   (Doc. 54), filed May 15, 2020.

          On July 10, 2020, the United States Magistrate Judge issued a report (Doc. 61), which was

   amended on August 11, 2020 (Doc. 65). The amended report recommends that the motion be

   granted. No objections to the amended report have been filed. Therefore, it is

          ORDERED as follows:

          1.     The Report and Recommendation, as amended, is CONFIRMED and ADOPTED

                 as part of this Order.

          2.     Plaintiff’s Renewed Motion for Summary Judgement (Doc. 54) is GRANTED.

          3.     The Clerk is directed to enter final judgment in favor of Plaintiff and against

                 Defendant in the amount of $1,224,932.31.

          4.     Plaintiff shall defend and indemnify Defendant and Sensei, LLC, in any action

                 brought by any third party relating to the loan documents as defined in the motion

                 (Doc. 54).
Case 6:19-cv-00936-GAP-GJK Document 66 Filed 09/08/20 Page 2 of 2 PageID 468




          5.     The Clerk is directed to close this case.


          DONE and ORDERED in Chambers, Orlando, Florida on September 8, 2020.




   Copies furnished to:

   United States Magistrate Judge
   Counsel of Record
   Unrepresented Party




                                                   -2-
